Mr. Justice Benson
delivered the opinion of the court.
The question sought to be presented here is the action of the trial court in admitting certain documentary evidence over the objection of defendant.
There is no bill of exceptions, and we must look to the transcript of the testimony to find what evidence is necessary to disclose the admissibility of the paper referred to. This court has repeatedly held that no question of fact will or can be investigated in this court, in an action at law, without a bill of exceptions. It is true that Section 171, L. O. L., as amended in 1913 *77(Laws 1913, p. 651), provides for the certification of the entire testimony as a bill of exceptions, but that provision has been held to apply only to such cases as involve consideration of motions for nonsuit or directed verdict: West v. McDonald, 67 Or. 553 (136 Pac. 650); Abercrombie v. Heckard, 68 Or. 104 (136 Pac. 875).
While a consideration of the case upon the merits would have brought us to the same final result, the judgment of the trial court must be affirmed for want of a bill of exceptions. Affirmed.
Mr. Chief Justice Moore, Mr. Justice Burnett and , Mr. Justice McBride concur.